Name: Commission Regulation (EEC) No 1604/85 of 13 June 1985 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce
 Date Published: nan

 No L 155/18 Official Journal of the European Communities 14. 6. 85 COMMISSION REGULATION (EEC) No 1604/85 of 13 June 1985 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 583/85 (4), fixes the amount of the special aid for skimmed milk for use as feed for animals other than young calves and the maximum selling price applied by dairies ; whereas, in view of changes in the market situation, this aid and the maximum selling price should be adapted ; Whereas Article 2a of Council Regulation (EEC) No 986/68 (*), as last amended by Regulation (EEC) No 1304/85 16), states that the aid shall be fixed on the basis of the intervention price for skimmed-milk powder ; whereas the conditions for granting aid should in consequence be adapted from the beginning of the milk year ; whereas, on account of administra ­ tive constraints, and in particular the monthly basis on which accounting systems operate, the adaptation should come into effect from the beginning of the following month ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2), ' 10,60 ECU per 100 kilograms' is replaced by ' 11 ECU per 100 kilograms' and ' 106 ECU per 100 kilograms' is replaced by ' 110 ECU per 100 kilograms'. 2. Article 3 ( 1 ) (c) shall read as follows : '(c) if the dairy has adhered to :  for this skimmed milk, a maximum ex-dairy selling price of 2,80 ECU per 100 kilograms,  for the skimmed milk referred to at the third indent of Article 4 ( 1 ) (c) and the third indent of Article 4 (2), a maximum ex-dairy selling price of 6,47 ECU per 100 kilo ­ grams.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 June 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 137, 27. 5 . 1985, p. 5. (3) OJ No L 321 , 16 . 12. 1977, p . 30 . (4) OJ No L 67, 7 . 3 . 1985, p. 18 . 0 OJ No L 169, 18 . 7. 1968 , p. 4 . M OJ No L 137, 27. 5 . 1985, p. 11 .